DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kearney et al US 5631602 (hereinafter “Kearney”) in view of Raman et al US 20170343594 (hereinafter “Raman”).
Regarding claim 1, Kearney discloses a process transmitter (Fig 1 and 2, transducer-10) comprising: a process variable sensor (circuit-12) having a sensor output that is indicative of a sensed process variable; a test circuit (circuit-50) configured to detect a condition of the process variable sensor; a switch (switches –Sa and Sb) configured to selectively connect the test circuit to the process variable sensor and disconnect the test circuit from the process variable sensor; and  obtain a measurement of the process variable (step 62, fig 7); control the switch (step 66, Fig 7); detect a condition of the process variable sensor by comparing the sensor output when the 
However, Kearney fails to disclose the use of a controller. Raman discloses the use of a controller (Paragraph 0063-0064, Fig 7) that performs the desired functions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the microcontroller of Raman into Kearney for the purpose of making it easier to perform the calculations and controlling the activation of switches without the use of user. The modification would allow for a decrease in communicating the condition and measurement to other devices.
Regarding claim 2, Kearney discloses calculate a difference between the sensor output when the test circuit (circuit-50) is connected to the process variable sensor (circuit-12) and the sensor output when the test circuit is disconnected from the process variable sensor; and determine the condition of the process variable sensor based on a comparison of the difference to a reference value (Step 72-76, Fig 7).
However, Kearney fails to disclose the use of a controller. Raman discloses the use of a controller (Paragraph 0063-0064, Fig 7) that performs the desired functions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the microcontroller of Raman into Kearney for the purpose of making it easier to perform the calculations and controlling the activation of switches without the use of user. The modification would allow for a decrease in communicating the condition and measurement to other devices.

Regarding claim 3, Kearney discloses the process transmitter of claim 2.
However, Kearney fails to disclose the process transmitter includes a temperature sensor having a temperature output that is indicative of a sensed temperature; and the condition of the process variable sensor is based on the temperature output. Raman discloses the process transmitter includes a temperature sensor having a temperature output that is indicative of a sensed temperature; and the condition of the process variable sensor is based on the temperature output. (Paragraph 0063-0064, Fig 9-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the temperature results in calculations of Raman into Kearney for the purpose of compensating for potential measurement errors due to temperature adjustments during operational use. The modification would allow for increasing the accuracy of the condition of the process variable sensor.
Regarding claim 4, Kearney in view of Raman discloses the process transmitter of claim 2.
Kearney further discloses the process variable sensor(circuit-12) comprises a differential pressure sensor (Col 3 line 17-27) comprising: a diaphragm (member-18) supported between first and second sensor body cells (substrates-14 and 16) and connected to a first output lead (connectors-36); a first capacitor electrode supported in the first sensor body cell and connected to a second output lead; and a second capacitor electrode supported in the second sensor body cell and connected to a third output lead; wherein the sensor output is based on a difference between a first capacitance measured between the first and second output leads and a second capacitance measured between the first and third output leads. (Fig 1-5, Col 3 line 28 –Col 5 line 10)
Regarding claim 5, Kearney in view of Raman discloses the process transmitter of claim 4.
Kearney further discloses the test circuit (circuit-50) comprises a capacitor. (Col 3 line 66 – Col 5 line 45)
Regarding claim 6, Kearney discloses the capacitor and the switch (switches –Sa and Sb) are connected in series between the first and second output leads; and closes the switch to connect the test circuit (circuit-50) to the process variable sensor (circuit-12), and opens the switch to disconnect the test circuit from the process variable sensor.
However, Kearney fails to disclose the use of a controller. Raman discloses the use of a controller (Paragraph 0063-0064, Fig 7) that performs the desired functions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the microcontroller of Raman into Kearney for the purpose of making it easier to perform the calculations and controlling the activation of switches without the use of user. The modification would allow for a decrease in communicating the condition and measurement to other devices.
Regarding claim 7, Kearney discloses the capacitor and the switch (switches-Sa and Sb) are connected in parallel to form a parallel circuit, and the parallel circuit is connected in series with the third output lead; and opens the switch to connect the test circuit (circuit-50) to the process variable sensor (circuit-12), and closes the switch to disconnect the test circuit from the process variable sensor.
However, Kearney fails to disclose the use of a controller. Raman discloses the use of a controller (Paragraph 0063-0064, Fig 7) that performs the desired functions. 

Regarding claim 8, Kearney in view of Raman discloses the process transmitter of claim 2.
Kearney further discloses the process variable sensor (circuit-12) comprises a strain gauge sensor (Col 3 line 1-27) comprising: four strain gauges in a Wheatstone bridge arrangement having a pair of input terminals and a pair of output terminals, each of the strain gauges is connected in series between one of the input terminals and one of the output terminals; and a current source configured to drive a current into one of the input terminals; wherein the sensor output is based on a voltage between the output terminals.
Regarding claim 9, Kearney in view of Raman discloses the process transmitter of claim 8.
Kearney further discloses the test circuit (circuit-50) comprises a resistor. (Col 3 line 66 – Col 5 line 45)
Regarding claim 10, Kearney discloses the resistor and the switch (switches-Sa and Sb) are connected in parallel with one of the strain gauges; and closes the switch to connect the test circuit (circuit-50) to the process variable sensor (circuit-12), and opens the switch to disconnect the test circuit from the process variable sensor. (Col 3 line 1-27)
However, Kearney fails to disclose the use of a controller. Raman discloses the use of a controller (Paragraph 0063-0064, Fig 7) that performs the desired functions. 

Regarding claim 11, Kearney discloses the resistor and the switch (switches-Sa and Sb) are connected in parallel to form a parallel circuit, and the parallel circuit is connected in series with one of the strain gauges; and opens the switch to connect the test circuit (circuit-50) to the process variable sensor (circuit-12), and closes the switch to disconnect the test circuit from the process variable sensor.
However, Kearney fails to disclose the use of a controller. Raman discloses the use of a controller (Paragraph 0063-0064, Fig 7) that performs the desired functions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the microcontroller of Raman into Kearney for the purpose of making it easier to perform the calculations and controlling the activation of switches without the use of user. The modification would allow for a decrease in communicating the condition and measurement to other devices.
Regarding claim 12, Kearney discloses the process variable sensor (circuit-12) and the test circuit (circuit-50) comprises a resistor. (Col 3 line 28- Col 4 line 66, Fig 1 and 6)
However, Kearney fails to disclose a temperature sensor. Raman discloses a temperature sensor. (Paragraph 0063-0064, Fig 9-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the temperature results in calculations of Raman into Kearney for the purpose of 
Regarding claim 13, Kearney in view of Raman discloses the process transmitter of claim 2.
Kearney further discloses the process transmitter (transducer-10) has a safety deviation; and the sensor output when the test circuit (circuit-50) is connected to the process variable sensor (circuit-12) is less than one-half of the safety deviation from the sensor output when the test circuit is disconnected from the process variable sensor. (Fig 1-7, Col 3 line 17 – Col 5 line 61)
Regarding claim 14, Kearney discloses a method of testing a process variable sensor (circuit-12) of a process transmitter (Fig 1 and 2, transducer-10) the process transmitter comprising: setting a switch (switches-Sa and Sb) to disconnect a test circuit (circuit-50) from the process variable sensor; obtaining a first sensor output from the process variable sensor that is indicative of a sensed process variable (Step-62, Fig 7); setting the switch to connect the test circuit to the process variable sensor; obtaining a second sensor output from the process variable sensor; detecting a condition  of the process variable sensor including comparing the first and second sensor outputs (steps 70-76, Fig 7); and communicating the condition to an external control unit. (Col 2 line 30-33)
However, Kearney fails to disclose the use of a controller. Raman discloses the use of a controller (Paragraph 0063-0064, Fig 7) that performs the desired functions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the microcontroller of Raman into Kearney for the purpose of making it easier to perform the calculations and controlling the activation of switches without the use of user. The 
Regarding claim 15, Kearney discloses detecting a condition of the process variable sensor (circuit-12) comprises: calculating a difference between the first and second sensor outputs; and comparing the difference to a reference value. (Step 72-76, Fig 7).
However, Kearney fails to disclose the use of a controller. Raman discloses the use of a controller (Paragraph 0063-0064, Fig 7) that performs the desired functions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the microcontroller of Raman into Kearney for the purpose of making it easier to perform the calculations and controlling the activation of switches without the use of user. The modification would allow for a decrease in communicating the condition and measurement to other devices.
Regarding claim 16, Kearney in view of Raman discloses the method of claim 15.
Kearney further discloses: the process variable sensor (circuit-12) comprises a differential pressure sensor (Col 3 line  17-27) comprising: a diaphragm (member-18) supported between first and second sensor body cells (substrate-14 and 16) and connected to a first output lead; a first capacitor electrode supported in the first sensor body cell and connected to a second output lead; and a second capacitor electrode supported in the second sensor body cell and connected to a third output lead; wherein the sensor output is based on a difference between a first capacitance measured between the first and second output leads and a second capacitance measured between the first and third output leads; the test circuit (circuit-50) comprises a capacitor; the capacitor and the switch are connected in series between the first and second output leads; setting the switch to disconnect the test circuit from the process variable sensor comprises opening the 
Regarding claim 17, Kearney in view of Raman discloses the method of claim 15.
Kearney further discloses the process variable sensor (circuit-12) comprises a differential pressure sensor (col 3 line 17-27) comprising: a diaphragm (member-18) supported between first and second sensor body cells (substrate-14 and 16) and connected to a first output lead; a first capacitor electrode supported in the first sensor body cell and connected to a second output lead; and a second capacitor electrode supported in the second sensor body cell and connected to a third output lead; wherein the sensor output is based on a difference between a first capacitance measured between the first and second output leads and a second capacitance measured between the first and third output leads; the test circuit comprises a capacitor; the capacitor and the switch are connected in parallel to form a parallel circuit, and the parallel circuit is connected in series with the third output lead; setting the switch to disconnect the test circuit from the process variable sensor comprises closing the switch; and setting the switch to connect the test circuit to the process variable sensor comprises opening the switch. (Fig 1-7, Col 3 line 17-54)
Regarding claim 18, Kearney in view of Raman discloses the method of claim 15.
Kearney further discloses the process variable sensor (circuit-12) comprises a strain gauge sensor comprising: four strain gauges in a Wheatstone bridge arrangement having a pair of input terminals and a pair of output terminals, each of the strain gauges is connected in series between one of the input terminals and one of the output terminals; and a current source configured to drive a current into one of the input terminals; wherein the sensor output is based on a voltage between the output terminals; the test circuit comprises a resistor; the resistor and the switch (Switches-Sa and Sb) are connected in parallel with one of the strain gauges; and 
Regarding claim 19, Kearney in view of Raman discloses the method of claim 15.
Kearney further discloses the process variable sensor (circuit-12) comprises a strain gauge sensor comprising: four strain gauges in a Wheatstone bridge arrangement having a pair of input terminals and a pair of output terminals, each of the strain gauges is connected in series between one of the input terminals and one of the output terminals; and a current source configured to drive a current into one of the input terminals; wherein the sensor output is based on a voltage between the output terminals; the test circuit comprises a resistor; the resistor and the switch are connected in parallel to form a parallel circuit, and the parallel circuit is connected in series with the one of the strain gauges; and setting the switch (switches-Sa and Sb) to disconnect the test circuit (circuit-50) from the process variable sensor comprises closing the switch; and setting the switch to connect the test circuit to the process variable sensor comprises opening the switch. (Fig 1-7, Col 3 line 17-54)
Regarding claim 20, Kearney discloses the method of claim 15.
However, Kearney fails to disclose the process transmitter includes a temperature sensor having a temperature output that is indicative of a sensed temperature; and the condition of the process variable sensor is based on the temperature output. Raman discloses the process transmitter includes a temperature sensor having a temperature output that is indicative of a sensed temperature; and the condition of the process variable sensor is based on the temperature output. (Paragraph 0063-0064, Fig 9-10)

Regarding claim 21, Kearney discloses the process variable sensor (circuit-12) and the test circuit (circuit-50) comprises a resistor. (Col 3 line 28- Col 4 line 66, Fig 1 and 6)
However, Kearney fails to disclose a temperature sensor. Raman discloses a temperature sensor. (Paragraph 0063-0064, Fig 9-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the temperature results in calculations of Raman into Kearney for the purpose of compensating for potential measurement errors due to temperature adjustments during operational use. The modification would allow for increasing the accuracy of the condition of the process variable sensor.
Regarding claim 22, Kearney in view of Raman discloses the method of claim 15.
Kearney further discloses detecting the condition of the process variable sensor (circuit-12) comprises: setting the switch (switch-Sa and Sb) to disconnect the test circuit (circuit-50) from the process variable sensor; obtaining a third sensor output from the process variable sensor that is indicative of the process variable; and detecting the condition of the process variable sensor based on the first, second and third sensor outputs. (Col 3 line 28- Col 4 line 66, Fig 1 and 6)
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855